 



EXHIBIT 10.36
THIRD AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of July 15, 2005 among NEWPARK
RESOURCES, INC., a Delaware corporation (“Newpark”), each of the other Borrowers
signatory hereto (collectively with Newpark, “Borrower” or “Borrowers”); the
other Loan Parties signatory hereto; JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, N.A. (Main Office Chicago)), for itself, as Lender, and as
agent for Lenders (in such capacity, the “Agent”); and the other Lenders
signatory hereto.
     WHEREAS, Borrowers, Loan Parties, Agent and Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of February 25, 2004, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of July 26, 2004 and that certain Second Amendment to Amended and
Restated Credit Agreement dated as of March 10, 2005 (as further amended,
restated or modified from time to time, the “Credit Agreement”);
     WHEREAS, Newpark has previously informed Agent that it has entered into an
agreement to purchase all of the issued and outstanding Capital Stock of OLS
Consulting Services, Inc., a Louisiana corporation (“OLS”), pursuant to that
certain Stock Purchase Agreement, dated as of March 22, 2005 (“Purchase
Agreement”), by and among Newpark, Ores Paul Seaux, Luci P. Seaux, Kenneth Paul
Seaux (collectively, “Sellers”) and OLS as acknowledged by H. Kenneth Lefoldt,
Jr., the Chapter 11 Trustee (“Chapter 11 Trustee”) in the Loma Bankruptcy (the
“OLS Acquisition”).
     WHEREAS, Newpark has advised Agent that the OLS Acquisition was consummated
on April 18, 2005.
     WHEREAS, pursuant to the foregoing, Newpark previously requested that the
Required Lenders consent to the OLS Acquisition, and subject to the terms and
conditions precedent and subsequent set forth in that certain letter agreement
dated April 18, 2005, among Agent, Newpark, the other Borrowers and Loan Parties
and Required Lenders, the Required Lenders consented to waive those certain
violations of the Credit Agreement which otherwise may have arisen from the
consummation of the OLS Acquisition (the “Consent”).
     WHEREAS, Newpark has further previously advised Agent that OLS owns a 51%
membership interest in The Loma Company, L.L.C., a Louisiana limited liability
company (“Loma”), the remaining 49% of which is owned by Newpark Holdings, Inc.
(“Holdings”) and that, in connection with the OLS Acquisition and the settlement
of all
Third Amendment to Amended and
Restated Credit Agreement

1



--------------------------------------------------------------------------------



 



disputes in connection therewith by and among Newpark, Soloco, L.L.C., OLS,
Holdings, the Sellers, Chapter 11 Trustee, and the other parties to that certain
Agreement of Mutual Receipt and Release of all Claims, dated effective as of
April 18, 2005, the parties agreed to dismiss the Chapter 11 bankruptcy
proceeding filed by Loma on August 11, 2004 (the “Loma Bankruptcy”) in the
United States Bankruptcy Court for the Western District of Louisiana (the
“Bankruptcy Court”).
     WHEREAS, an Agreed Order (1) Approving Trustee’s Settlement and Release of
Claims of the Estate Under Stock Purchase Agreement Pursuant to Bankruptcy
Rule 9019 and (2) Dismissing Chapter 11 Case relating to the Loma Bankruptcy was
agreed and approved by respective counsel of each of the Chapter 11 Trustee,
Newpark, Holdings, Soloco, L.L.C., OLS, Bank One, N.A., J.P. Morgan Trust
Company, N.A. and Sellers, which Agreed Order was signed and entered by Gerald
H. Schiff, United States Bankruptcy Judge on April 22, 2005 (“Agreed Order”).
     WHEREAS, pursuant to the terms of the Consent, Newpark is to cause each of
OLS and Loma to be joined as “Borrowers” under the Credit Agreement.
     WHEREAS, Borrowers, Loan Parties, Lenders and Agent desire to amend the
Credit Agreement to allow and provide for the foregoing and certain matters, all
as hereinafter set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
Definitions
     Section 1.01 Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement, as amended hereby.
ARTICLE II
Amendments
     Section 2.01 Amendment of Preamble. Effective as of the date hereof, the
preamble of the Credit Agreement is hereby amended and restated to read as
follows:
“This Amended and Restated Credit Agreement, dated as of February 25, 2004, is
among Newpark Resources, Inc., a Delaware corporation, as the Company and as a
Borrower, Batson Mill, L.P., a Texas limited partnership, Dura-base Nevada,
Inc., a Nevada corporation, Excalibar Minerals Inc., a Texas corporation,
Excalibar Minerals of LA., L.L.C., a Louisiana limited liability company, NES
Permian Basin, L.P., a Texas limited partnership, Newpark Drilling Fluids, LLC,
a Texas limited
Third Amendment to Amended and
Restated Credit Agreement

2



--------------------------------------------------------------------------------



 



liability company, Newpark Environmental Services, L.L.C., a Louisiana limited
liability company, Newpark Environmental Management Company, L.L.C., a Louisiana
limited liability company, Newpark Environmental Services of Texas, L.P., a
Texas limited partnership, Newpark Holdings, Inc., a Louisiana corporation,
Newpark Texas, L.L.C., a Louisiana limited liability company, NID, L.P., a Texas
limited partnership, Newpark Drilling Fluids Laboratory, Inc., a Texas
corporation, SOLOCO, L.L.C., a Louisiana limited liability company, SOLOCO
Texas, L.P., a Texas limited partnership, Supreme Contractors, L.L.C., a
Louisiana limited liability company, Composite Mat Solutions L.L.C., a Louisiana
limited liability company, Newpark Environmental Water Solutions LLC, a Delaware
limited liability company, Newpark Water Technology Partners LLC, a Delaware
limited liability company, OLS Consulting Services, Inc., a Louisiana
corporation and The Loma Company, L.L.C., a Louisiana limited liability company,
each as a Borrower, the other Loan Parties, the Lenders, and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, N.A. (Main Office Chicago)), as an
LC Issuer and as the Agent.”
     Section 2.02 Amendment of Article I. Effective as of the date hereof:
          (a) Article I of the Agreement is hereby amended by amending and
restating the definition of “Borrower or Borrowers” in its entirety to read as
follows:
     “‘Borrower’ or ‘Borrowers’ means, individually or collectively, jointly and
severally, the Company, Batson Mill, L.P., a Texas limited partnership,
Dura-base Nevada, Inc., a Nevada corporation, Excalibar Minerals Inc., a Texas
corporation, Excalibar Minerals of LA., L.L.C., a Louisiana limited liability
company, NES Permian Basin, L.P., a Texas limited partnership, Newpark Drilling
Fluids, LLC, a Texas limited liability company, Newpark Environmental Services,
L.L.C., a Louisiana limited liability company, Newpark Environmental Management
Company, L.L.C., a Louisiana limited liability company, Newpark Environmental
Services of Texas, L.P., a Texas limited partnership, Newpark Holdings, Inc., a
Louisiana corporation, Newpark Texas, L.L.C., a Louisiana limited liability
company, NID, L.P., a Texas limited partnership, Newpark Drilling Fluids
Laboratory, Inc., a Texas corporation, SOLOCO, L.L.C., a Louisiana limited
liability company, SOLOCO Texas, L.P., a Texas limited partnership, Supreme
Contractors, L.L.C., a Louisiana limited liability company, Composite Mat
Solutions L.L.C., a Louisiana limited liability company, Newpark Environmental
Water Solutions LLC, a Delaware limited liability company, Newpark Water
Technology Partners LLC, a Delaware limited liability company, OLS Consulting
Services, Inc., a Louisiana corporation and The Loma Company, L.L.C., a
Louisiana limited liability company.”
Third Amendment to Amended and
Restated Credit Agreement

3



--------------------------------------------------------------------------------



 



     Section 2.03 Restatement of Certain Schedules. Effective as of the date
hereof, Schedule 5.9 to the Credit Agreement is hereby amended, restated and
replaced with revised Schedule 5.9 as contained in Exhibit A attached hereto.
     Section 2.04 Amendment to Certain Schedules. Effective as of the date
hereof, Schedules 5.12, 5.16, 5.22, 5.23, 5.24, 5.25, 5.26, 6.21 and 6.22 of the
Credit Agreement are each hereby amended by adding to the end thereof, the
information set forth on each respective Schedule attached hereto as contained
in Exhibit A attached hereto.
     Section 2.05 Amendment to Credit Agreement and Other Loan Documents.
Effective as of the date hereof, with respect to the Credit Agreement and the
other Loan Documents, all references in each such agreement to “Borrower”, “Loan
Party” and “Guarantor” shall be deemed to include OLS and Loma, respectively.
ARTICLE III
Conditions Precedent
     Section 3.01 Conditions. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent, unless specifically
waived by Agent and Lenders:
          (a) Agent shall have received all of the following documents, each
document (unless otherwise indicated) being dated the date hereof, duly
authorized, executed and delivered by the parties thereto, and in form and
substance satisfactory to Agent and Lenders:

  (i)   this Amendment;     (ii)   the Third Amendment to Pledge and Security
Agreement;     (iii)   the Joinder Agreement with respect to OLS and Loma;    
(iv)   the amended and restated Notes;

     (v)   (A) an opinion of the legal counsel of OLS and Loma and each other
Borrower and Loan Party with respect to this Amendment, the amended and restated
Notes and other such matters as Agent may require, including that the Loma
Bankruptcy has been dismissed in its entirety, and that the Agreed Order entered
by the Bankruptcy Court is now final and non-appealable; and (B) such other
documents and instruments as Agent may require to evidence the addition of OLS
and Loma as Borrowers under the Credit Agreement;
     (vi)   an incumbency certificate dated as of the date hereof from each of
OLS and Loma executed by its respective Secretary or Assistant
Third Amendment to Amended and
Restated Credit Agreement

4



--------------------------------------------------------------------------------



 



Secretary, which shall (A) identify by name and title and bear the signature of
the Authorized Officers and any other officers of each of OLS and Loma,
authorized to sign the Loan Documents to which OLS or Loma, as applicable, is a
party, (B) attach, as applicable, a copy of the by-laws or operating agreement
and board of directors’ or executive committee resolutions authorizing the
execution, delivery and performance of the Loan Documents to which each of OLS
or Loma, respectively, is a party; and (C) attach a certified copy of its
articles or certificate of incorporation or certificate of organization,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation;
     (vii)   UCC search results, evidencing the appropriate filing and
recordation of a financing statement naming Agent, for the benefit of Lenders,
as Secured Party and each of OLS and Loma, respectively, as Debtor; and
disclosing no liens or encumbrances filed against the Collateral other than
those in accordance with the Credit Agreement or Permitted Liens;
     (viii)   certificates of dissolution (or applicable equivalent) filed in
the appropriate jurisdictions in connection with the dissolution of each of (A)
Chessher Construction, Inc., (B) DarCom International, L.P., and (C) Newpark
Shipholding Texas, L.P.;
     (ix)   a certified copy of the Certificate of Amendment of OGS Laboratory,
Inc. evidencing its name change to Newpark Drilling Fluids Laboratory, Inc.
filed in the appropriate jurisdiction and the underlying requisite corporate
authority approving and authorizing such action; and
     (x)   such additional documents, instruments and information as Agent or
Lenders or their legal counsel may request.
          (b) The representations and warranties contained herein, in the Credit
Agreement, as amended hereby, and/or in the other Loan Documents shall be true
and correct as of the date hereof as if made on the date hereof, except for such
representations and warranties as by their terms expressly speak as of an
earlier date; and
          (c) All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Agent, Lenders and
their legal counsel.
ARTICLE IV
Limited Waiver, Consents and Agreements
     Section 4.01 Limited Waiver. Loan Parties hereby acknowledge the occurrence
and continuation of Events of Default in connection with (x) the previous
Third Amendment to Amended and
Restated Credit Agreement

5



--------------------------------------------------------------------------------



 



dissolution of each of Chessher Construction, Inc. (“Chessher”), DarCom
International, L.P. (“DarCom”), and Newpark Shipholding Texas, L.P. (“NST” and
together with DarCom and Chessher, collectively, the “Dissolved Entities”) and
(y) the previous name change of OGS Laboratory, Inc. to Newpark Drilling Fluids
Laboratory, Inc. in violation of Sections 6.4, 6.23 and 6.25 of the Credit
Agreement, as applicable, which Events of Default are hereby waived by the
Lenders effective as of the effective date of this Amendment subject to the
representations hereby made by the Loan Parties that the assets of each of the
Dissolved Entities were transferred by operation of law with respect to
Chessher, to Newpark Resources, Inc., as its parent, and with respect to DarCom
and NST, to Newpark Texas, L.L.C. as the 99% holder of each partnership’s
interest.
     Section 4.02 No Waiver. Except as set forth in Section 4.01 above, nothing
contained in this Amendment shall be construed as a waiver by Agent or any
Lender of any covenant or provision of the Credit Agreement, the other Loan
Documents, this Amendment, or of any other contract or instrument between any
Borrower or any Loan Party and Agent and any Lender, and the failure of Agent or
Lenders at any time or times hereafter to require strict performance by any
Borrower or any Loan Party of any provision thereof shall not waive, affect or
diminish any rights of Agent or Lenders to thereafter demand strict compliance
therewith. Agent and Lenders hereby reserve all rights granted under the Credit
Agreement, the other Loan Documents, this Amendment and any other contract or
instrument between any Borrower or any Loan Party and Agent or any Lender.
     Section 4.03 Lender Consent. Effective as of the date hereof, the Lenders
signatory hereto, each hereby consent and authorize Agent on behalf of the
Lenders to execute that certain letter agreement consenting, in Agent’s
discretion, to the transactions contemplated herein pursuant to that certain
Reimbursement Agreement, dated as of May 1, 1998, among Newpark, Loma and
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, N.A. (Main Office
Chicago) f/k/a Bank One, Louisiana, National Association, as supplemented by
Rider 1 and amended by that First Amendment and Supplement to Reimbursement
Agreement, dated February 1, 1999, (as further amended from time to time, the
“Reimbursement Agreement”) and the other Borrower Documents (as defined in the
Reimbursement Agreement).
ARTICLE V
Ratifications, Representations and Warranties
     Section 5.01 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement are ratified
and confirmed and shall continue in full force and effect. Additionally, each
Borrower and each Loan Party each hereby ratifies and confirms their agreements
under the Credit Agreement and the other Loan Documents as a Borrower and as a
Loan Party, respectively, as of the Closing Date. Each Borrower and Loan Party
hereby agrees that all Liens and security
Third Amendment to Amended and
Restated Credit Agreement

6



--------------------------------------------------------------------------------



 



interests securing payment of the Obligations are hereby collectively renewed,
ratified and brought forward as security for the payment and performance of the
Obligations, as the same may have been modified by the this Amendment and the
documents executed in connection herewith.
     Section 5.02 Ratification of Guaranty. Each Guarantor hereby ratifies and
confirms its guaranty to Agent and Lenders (the “Guaranty”). Each Guarantor
hereby represents and acknowledges that it has no claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of its
obligations thereunder. Furthermore, each Guarantor agrees that nothing
contained in this Amendment shall adversely affect any right or remedy of Agent
or Lenders under the Guaranty. Each Guarantor agrees that all references in such
Guaranty to the “Guaranteed Obligations” shall include, without limitation, all
of the obligations of Borrowers to Agent and Lenders under the Credit Agreement,
as amended hereby. Finally, each Guarantor hereby represents and acknowledges
that the execution and delivery of this Amendment and the other Loan Documents
executed in connection herewith shall in no way change or modify its obligations
as a guarantor, debtor, pledgor, assignor, obligor and/or grantor under the
Guaranty and shall not constitute a waiver by Agent or Lenders of any of their
rights against such Guarantor.
     Section 5.03 Representations and Warranties. Each Borrower and each Loan
Party hereby represents and warrants to Agent and Lenders that (i) the
execution, delivery and performance of this Amendment and any and all other Loan
Documents executed and/or delivered in connection herewith have been authorized
by all requisite corporate action on the part of such Borrower and such Loan
Party and will not violate the certificate/articles of incorporation or other
analogous formation document of such Borrower or such Loan Party or the bylaws
or other analogous charter or organizational documents of such Borrower or such
Loan Party, (ii) except as disclosed to Agent and Lenders in writing prior to
the date hereof, the representations and warranties contained in the Credit
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof as though made on and as of the date hereof,
including such representations and warranties therein that relate solely to the
Closing Date, which shall be true and correct on and as of the date hereof as
though made on and as of the date hereof, (iii) except as disclosed to Agent and
Lenders in writing prior to the date hereof, such Borrower or such Loan Party is
in full compliance with all covenants and agreements contained in the Credit
Agreement, as amended hereby, (iv) except as disclosed to Agent and Lenders in
writing prior to the date hereof, such Borrower or such Loan Party has not
amended its certificate/articles of incorporation or other analogous formation
document or bylaws or other analogous charter or organizational documents since
February 25, 2004 and (v) all costs and expenses required to be paid by Newpark
or its Affiliates pursuant to the terms of the Dismissal Order (or any other
agreement executed in connection therewith) have been paid by Newpark or its
Affiliates in accordance with the terms thereof.
Third Amendment to Amended and
Restated Credit Agreement

7



--------------------------------------------------------------------------------



 



ARTICLE VI
Miscellaneous
     Section 6.01 Survival of Representations and Warranties. All
representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Agent or any Lender or any closing shall affect the
representations and warranties or the right of Agent or Lenders to rely upon
them.
     Section 6.02 Reference to Credit Agreement; Obligations. Each of the Loan
Documents, including the Credit Agreement and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement as amended hereby,
are hereby amended so that any reference in such Loan Documents to the Credit
Agreement shall mean a reference to the Credit Agreement, as amended hereby.
Each Borrower acknowledges and agrees that its obligations under this Amendment
and the Credit Agreement, as amended hereby, constitute “Obligations” as defined
in the Credit Agreement and as used in the Loan Documents.
     Section 6.03 Expenses. As provided in the Credit Agreement, each Borrower
agrees to pay on demand all reasonable costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this Amendment and
the other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the
reasonable costs and fees of Agent’s legal counsel, and all reasonable costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Credit Agreement, as amended hereby, or any other Loan
Document.
     Section 6.04 Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable. Furthermore,
in lieu of each such invalid or unenforceable provision there shall be added
automatically as a part of this Amendment a valid and enforceable provision that
comes closest to expressing the intention of such invalid unenforceable
provision.
     Section 6.05 APPLICABLE LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF
Third Amendment to Amended and
Restated Credit Agreement

8



--------------------------------------------------------------------------------



 



TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     Section 6.06 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of Agent, Lenders, Borrowers, the other Loan Parties
signatory hereto and their respective successors and assigns, except that no
Borrower may assign or transfer any of its rights or obligations hereunder
without the prior written consent of each Lender.
     Section 6.07 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     Section 6.08 Effect of Waiver. No consent or waiver, express or implied, by
Agent or any Lender to or for any breach of or deviation from any covenant or
condition of the Credit Agreement shall be deemed a consent or waiver to or of
any other breach of the same or any other covenant, condition or duty.
     Section 6.09 Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.
     Section 6.10 Release. EACH OF BORROWER AND THE OTHER LOAN PARTIES SIGNATORY
HERETO HEREBY ACKNOWLEDGE THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE
“OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM AGENT OR LENDERS. EACH OF BORROWER AND THE OTHER LOAN PARTIES SIGNATORY
HERETO HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT AND
EACH LENDER, THEIR RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER OR THE OTHER
LOAN PARTIES SIGNATORY HERETO MAY NOW HAVE AGAINST AGENT AND ANY LENDER, THEIR
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF
ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF
Third Amendment to Amended and
Restated Credit Agreement

9



--------------------------------------------------------------------------------



 



THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES
UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.
     Section 6.11 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
[Remainder of Page Intentionally Left Blank]
Third Amendment to Amended and
Restated Credit Agreement

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed on the date first
written above, to be effective upon satisfaction of the conditions set forth
herein.

     
 
  BORROWERS:
 
   
 
  NEWPARK RESOURCES, INC.,
 
  DURA-BASE NEVADA, INC.,
 
  EXCALIBAR MINERALS INC.,
 
  EXCALIBUR MINERALS OF LA., L.L.C.,
 
  NEWPARK DRILLING FLUIDS, LLC,
 
  NEWPARK ENVIRONMENTAL SERVICES, L.L.C.,
 
  NEWPARK ENVIRONMENTAL MANAGEMENT COMPANY, L.L.C.,
 
  NEWPARK HOLDINGS, INC.,
 
  NEWPARK TEXAS, L.L.C.,
 
  NEWPARK DRILLING FLUIDS LABORATORY, INC.,
 
  SOLOCO, L.L.C.,
 
  SUPREME CONTRACTORS, L.L.C.,
 
  COMPOSITE MAT SOLUTIONS L.L.C.,
 
  NEWPARK ENVIRONMENTAL WATER SOLUTIONS LLC,
 
  NEWPARK WATER TECHNOLOGY PARTNERS LLC,
 
  OLS CONSULTING SERVICES, INC., and
 
  THE LOMA COMPANY, L.L.C.

         
 
  By:   /s/ John R. Dardenne
 
       
 
      John R. Dardenne
 
       
 
      Treasurer
 
       

     
 
  BATSON MILL, L.P.,
 
  NES PERMIAN BASIN, L.P.,
 
  NEWPARK ENVIRONMENTAL SERVICES OF TEXAS, L.P.,
 
  NID, L.P., and
 
  SOLOCO TEXAS, L.P.

              By: Newpark Holdings, Inc., the general partner of such entity
 
       
 
  By:   /s/ John R. Dardenne
 
       
 
      John R. Dardenne
 
       
 
      Treasurer
 
       

Third Amendment to amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  LOAN PARTIES:  
 
  MALLARD & MALLARD OF LA., INC., and
 
  SHAMROCK DRILLING FLUIDS, INC.

         
 
  By:   /s/ John R. Dardenne
 
       
 
      John R. Dardenne
 
       
 
      Treasurer
 
       

              NEWPARK ENVIRONMENTAL SERVICES     MISSISSIPPI, L.P.
 
            By: Newpark Holdings, Inc., its general partner
 
       
 
  By:   /s/ John R. Dardenne
 
       
 
      John R. Dardenne
 
       
 
      Treasurer
 
       

Third Amendment to amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDERS:
 
            JPMORGAN CHASE BANK, N.A.     (successor by merger to Bank One, N.A.
(Main Office Chicago))     Individually, as Agent and LC Issuer
 
       
 
  By:   /s/ J. Devin Mock
 
       
 
  Name:   J. Devin Mock
 
       
 
  Title:   Vice President
 
       

Third Amendment to amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              FLEET CAPITAL CORPORATION,
as Lender  
 
  By:   /s/ John M. Olsen
 
       
 
  Name:   John M. Olsen
 
       
 
  Title:    
 
       

Third Amendment to amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              HIBERNIA NATIONAL BANK,
as Lender  
 
  By:   /s/ Cheryl Denenea
 
       
 
  Name:   Cheryl Denenea
 
       
 
  Title:   Vice President
 
       

Third Amendment to amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              WHITNEY NATIONAL BANK,
as Lender
 
       
 
  By:   /s/ Josh Jones
 
       
 
  Name:   Josh Jones
 
       
 
  Title:   Assistant Vice President
 
       

Third Amendment to amended and
Restated Credit Agreement

 